           Case 1:20-cv-00461-RP Document 100 Filed 08/27/20 Page 1 of 2



                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF TEXAS
                                         AUSTIN DIVISION

KENNETH BELL, et al.,                                   §
                                                        §
                 Plaintiffs,                            §
                                                        §
v.                                                      §                    1:20-CV-461-RP
                                                        §
CAL-MAINE FOODS, INC., et al.,                          §
                                                        §
                 Defendants.                            §

                                                  ORDER

        Before the Court is Plaintiff Kenneth Bell’s (“Bell”) Notice of Dismissal, in which he

dismisses his claims against Defendant Albertson’s Companies, Inc. (“Albertson’s”) without

prejudice. (Dkt. 97). In his Notice, Bell cites Federal Rule of Civil Procedure 41(a)(1)(A)(i), which

allows a plaintiff to voluntarily dismiss an action without a court order by filing a notice of dismissal

before the opposing party serves an answer or a motion for summary judgment. (Id. at 1). Though

Rule 41 speaks of dismissing an “action,” the Fifth Circuit has interpreted it to allow plaintiffs to

dismiss all of their claims against individual opposing parties. See Oswalt v. Scripto, Inc., 616 F.2d 191,

194–95 (5th Cir. 1980); Plains Growers ex rel. Florists’ Mut. Ins. Co. v. Ickes-Braun Glasshouses, Inc., 474

F.2d 250, 254–55 (5th Cir. 1973); see also 9 Charles A. Wright, et al. Federal Practice and Procedure § 2362

(3d ed. Aug. 2019 update).

        Albertson’s has not served an answer or a motion for summary judgment. Bell’s notice is

therefore “self-effectuating” and “no order or other action of the district court is required.” In re

Amerijet Int’l, Inc., 785 F.3d 967, 973 (5th Cir. 2015), as revised (May 15, 2015).




                                                       1
          Case 1:20-cv-00461-RP Document 100 Filed 08/27/20 Page 2 of 2



        Accordingly, IT IS ORDERED that the Clerk of the Court shall TERMINATE

Albertson’s as a party in this case.

        SIGNED on August 27, 2020.




                                        _____________________________________
                                        ROBERT PITMAN
                                        UNITED STATES DISTRICT JUDGE




                                           2
